              EXHIBIT 1




Case 3:17-cv-00652-KDB-DSC Document 45-2 Filed 10/29/18 Page 1 of 7
        Pretzel Crisps® is a registered trademark.


             FIND PRETZEL CRISPS® IN THE DELI


Case 3:17-cv-00652-KDB-DSC Document 45-2 Filed 10/29/18 Page 2 of 7
                 Snackable. Dippable.
                 Perfect-for-watching-
                 the-big-game-able.
                 Genius!




        Pretzel Crisps® is a registered trademark.


             FIND PRETZEL CRISPS® IN THE DELI


Case 3:17-cv-00652-KDB-DSC Document 45-2 Filed 10/29/18 Page 3 of 7
Case 3:17-cv-00652-KDB-DSC Document 45-2 Filed 10/29/18 Page 4 of 7
Case 3:17-cv-00652-KDB-DSC Document 45-2 Filed 10/29/18 Page 5 of 7
Case 3:17-cv-00652-KDB-DSC Document 45-2 Filed 10/29/18 Page 6 of 7
Case 3:17-cv-00652-KDB-DSC Document 45-2 Filed 10/29/18 Page 7 of 7
